Citation Nr: 0202461	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  01-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for a major depressive 
disorder, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1965 
until August 1969, and from February 1972 until August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO rating decision.

The Board notes that in a VA Form 9 dated in September 2000, 
the veteran raised the issue of service connection for side 
effects from medication, including sexual dysfunction, 
secondary to his major depressive disorder.  Such a question 
has not yet been addressed by the RO and is consequently 
referred to the RO for appropriate action. 


FINDING OF FACT

The veteran's major depressive disorder is manifested by 
disturbances of mood and difficulty in establishing and 
maintaining effective work and social relationships, which 
problems result in reduced reliability and productivity.


CONCLUSION OF LAW

A 50 percent rating for a service-connected major depressive 
disorder is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 (Diagnostic Code 9434) 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected major 
depressive disorder warrants a higher evaluation than that 
currently assigned.  In this regard, the Board notes that 
disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's service-connected major depressive disorder is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.130 (Diagnostic Code 9434) (2001).  Under these criteria, 
a 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Diagnostic Code 9434.  A 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  A 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  Id.

Based on a review of the evidence, the Board finds that the 
veteran's major depressive disorder symptoms most closely 
approximate the criteria for a 50 percent rating.  In this 
case, the veteran's service medical records reveal that in 
April 1990, he was diagnosed with fatigue, most likely 
secondary to depression.  In August 1990, he was diagnosed 
with depression associated with being separated from his 
family.  At a November 1991 VA psychiatric examination, the 
veteran was diagnosed with mild major depression.  The 
examiner indicated that the depression did not appear to be 
significantly interfering with the veteran's functioning.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 60.  In December 1995, the veteran wrote that 
a continued period of increased depression and anxiety caused 
him to withdraw from classes he was taking.  He also 
indicated that his wife filed for divorce.  In February 1996, 
he indicated that he and his wife had reconciled amicably.  

More recent evidence of record includes an October 1999 VA 
mental disorders examination report.  The examiner noted that 
she had reviewed the veteran's claims files prior to the 
examination.  She also noted that the veteran had not had 
psychiatric treatment or examination since a 1991 VA 
examination.  The veteran stated that he had difficulty 
obtaining and keeping employment, and had extreme difficulty 
dealing with people.  He tried work as an insurance agent, 
but could not deal with people well.  He worked in a security 
position at a grocery store and at a courthouse, and had 
difficulty.  He stated that he had gotten into a few fights 
because he had to confront people.  He stated that he last 
worked as a furniture salesman two to three years prior to 
the examination, and this position lasted two days.  

The veteran reported difficulty getting along with people, 
including his wife.  He reported that he had one son that he 
saw occasionally.  The veteran stated that he limited his 
visits because he upset people by his outbursts.  The veteran 
stated that he was very easily agitated, and had been that 
way since 1985 or 1986.  He stated that he felt very isolated 
during that time, and started drinking.  He stated that he 
stayed around the house, but could walk to the store.  He 
reported that he usually slept late, and sometimes would go 
without sleep for a few nights.  The veteran stated that when 
watching television, he becomes so irritated that he yells 
and screams.  The veteran reported feeling very drained and 
tired.  He stated that he occasionally drank, mainly to 
"take the edge off."  

The veteran had not received treatment for his mental 
illness.  He stated that he had been married for over thirty 
years, and that his relationship with his wife was strained 
because of his depression.  He stated that he did not know 
why his wife stayed with him, and that he tended to be 
verbally abusive to her.  He stated that his wife was 
embarrassed to be seen with him in public because of his 
tendency to "mouth off" and speak without thinking.  He 
stated that he had isolated himself from others because 
people were not interested in what he had to say.  He stated 
that he was happier being alone.  He reported that he did not 
speak to his neighbors.  

Upon examination, the veteran was found to be well groomed.  
He maintained good eye contact and was cooperative.  Affect 
was congruent with mood.  There was no real impairment with 
the veteran's thought process or communication.  The examiner 
noted that the veteran had a tendency to focus on the 
negative.  The veteran denied delusions.  When asked about 
hallucinations, the veteran stated that two or three times he 
had heard his name called by one of his daughters, and felt a 
presence when no one was around.  The examiner noted no 
inappropriate behavior.  The veteran stated he did not drink 
to get drunk, but instead drank enough scotch so he could 
fall asleep.  He denied homicidal ideations.  He stated that 
he had had frequent thoughts of hurting other people when 
they irritated him, but had no plans of following through.  
He occasionally had suicidal thoughts, but had no plans or 
intentions.  He stated that when he occasionally had more 
energy, he could cook and clean the house.  He was oriented 
to person, place, and time, and denied any memory loss or 
impairment.  He stated that he had some obsessive or 
ritualistic behavior in that if he had to leave the house, he 
checked the house two to three times to make sure everything 
was unplugged and turned off, and that the doors were locked.  
He stated that he also checked the house at bedtime, and was 
very fearful that his house would burn down.  The veteran had 
logical speech.  The veteran denied panic attacks and 
anxiety.  The examiner noted that the veteran had depression 
and a depressed mood.  The veteran had some impaired impulse 
control in that he was unable to keep his thoughts to 
himself.  The examiner noted that the veteran had angry 
outbursts when others irritated him.  The examiner noted that 
the veteran felt some grief and depression because he had 
also done this to his family.  The veteran stated that he had 
some sleep impairment in that he could not sleep for several 
days at a time, and when he could sleep, it usually lasted 
only four or five hours at a time.  

The examiner found that the veteran met the criteria for a 
major depressive episode.  She noted that he was depressed 
every day, was easily irritated at others, and had angry 
outbursts at people.  The examiner noted that the veteran was 
not interested in doing anything and that he had insomnia.  
She also noted that the veteran felt fatigue, and the loss of 
energy and the drive to do anything.  The veteran had 
feelings of worthlessness and occasional thoughts of wanting 
to die and not wanting to do anything.  The examiner 
diagnosed the veteran with major depressive disorder.  She 
assigned a GAF score of 43.

The veteran wrote, in variously dated written statements, 
that his depression manifested itself in the form of insomnia 
and anxiety; when he was placed on medication, the drugs led 
to extreme mood swings.  He also stated that he had problems 
finding and keeping a job.  He wrote that he had problems 
dealing with many day-to-day challenges, was unable to form 
any meaningful relationships, and had flashbacks to periods 
of isolation and disappointment. 

At a December 2001 hearing, the veteran stated that he had 
not been able to get a job.  He also indicated that he had 
more than occasional periods of depressed mood, anxiety, 
sleep impairment, and some memory loss.  He testified that 
his wife threatened to divorce him if he did not seek help 
for his depression.  He stated that when he was placed on 
medication by a VA nurse practitioner, he went into a rage 
for four days, and almost attacked two people during that 
week.  He also indicated that he had been depressed for 
years; sometimes the depression was worse than other times, 
and occasionally caused him to drink.  He stated that his 
depression had gradually worsened since being on active 
military duty.  The veteran stated that he had periods of 
rage, and did not like to be around people.  He stated that 
he had not had any friends for a long time, and enjoyed being 
alone.  He has stayed in bed all day.  He stated that he did 
not have a lot of desire to do anything.  He suggested that 
there was no second career for him because he was older.  He 
stated that he sometimes avoided his wife for a few days at a 
time, and that he became angry quite often.  He did not talk 
to anyone, he did not go anywhere, and he did not do 
anything.  He had grandchildren, but did not spend time with 
them because he was not good with children.  He was afraid 
that he would say or do the wrong thing around them.  

The Board notes that the recent medical evidence may be 
characterized as showing a disability picture that results in 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depression.  Although the veteran stated that he was anxious, 
the October 1999 examination revealed no anxiety or panic 
attacks.  In addition, speech was logical, and there was no 
real impairment with the veteran's thought process.  
Additionally, the Board notes that while the October 1999 
examination report noted no memory loss, the veteran 
nevertheless testified that he sometimes experienced memory 
problems.  

The Board also notes that the medical evidence may be 
characterized as showing a disability picture that results in 
occupational and social impairment with reduced reliability 
and productivity.  The veteran was found to have a depressed 
mood, and his affect was congruent to mood in October 1999.  
It has also been shown that the veteran has had difficulty in 
establishing and maintaining effective relationships, 
particularly because of his irritability and outbursts of 
anger.  Although the veteran has been married for over thirty 
years, the veteran stated that sometimes he would avoid his 
wife for several days at a time, and was verbally abusive 
toward her.  His wife had previously filed for divorce.  The 
veteran stated that he had no friends, and saw one son only 
occasionally.  He stated that he did not speak to his 
neighbors, did not spend time with his grandchildren, and 
that he had isolated himself.  In addition, the October 1999 
examiner specifically noted that the veteran had problems 
relating to his social environment.  

Furthermore, the Board finds the veteran's depression has 
caused him occupational impairment, and has made it difficult 
for him to establish effective work relationships.  The 
veteran stated that he had difficulty working as an insurance 
agent because he could not deal with people well.  He also 
stated that he had difficulty working in a security position 
because he had gotten into a few fights.  Additionally, he 
has had disturbances of mood and motivation, even to the 
point that he frequently feels like doing nothing more than 
staying in bed.

Under such circumstances, and granting the veteran the 
benefit of the doubt in this matter, the Board concludes that 
the veteran's adverse symptomatology more closely meets the 
criteria for a 50 percent rating.  Consequently, an increase 
is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 38 C.F.R. 
4.3, 4.130 (Diagnostic Code 9434).  In reaching this 
conclusion, the Board attaches great weight to the credible 
statements and hearing testimony of the veteran regarding the 
severity of his disability.

As to whether the veteran's service-connected major 
depressive disorder rises to the level of 70 percent 
disabling or more, the Board finds that it does not.  As 
noted above, to receive a 70 percent rating, there must be 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130 (Diagnostic Code 
9434).  In this case, the veteran does not experience the 
symptomatology typical of such a rating.  

Although the veteran reported having continuous depression, 
and a few suicidal thoughts, he has not had near-continuous 
panic, and does not experience other symptoms characteristic 
of the 70 percent rating.  While he describes some 
ritualistic behavior, and has had some problems with anger, 
these things do not interfere with his activities to the 
degree contemplated by these rating criteria.  His continuous 
depression does not appear to affect his ability to function 
independently, appropriately, and effectively.  Although his 
social relationships have been difficult, he has been able to 
maintain a 30-year marriage with his wife.  Additionally, his 
speech has been logical.  Furthermore, it appears that 
although the veteran has had problems controlling his temper, 
it does not appear that he has had periods where he resorted 
to violence.  He has been able to maintain personal hygiene 
and other basic activities of daily living.  Additionally, as 
noted above, there has been no evidence of delusions or panic 
attacks.  Although the October 1999 examination report 
indicates that the veteran heard voices and felt a presence 
when no one was around, this did not persistently occur.  
Moreover, although the veteran reported suicidal thoughts, he 
reported no ideations.

With regard to the veteran's GAF score of 43, the specific 
findings made on examination in October 1999 are not 
consistent with the conclusion that he has symptoms to the 
degree suggested by the GAF score (such as suicidal ideation, 
severe obsessive rituals, or frequent shoplifting) or serious 
impairment in social and occupational functioning.  AMERICAN 
PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, FOURTH EDITION (1994).  That is, the 
Board notes the October 1999 examiner's findings and the 
veteran's statements strongly suggest that he does not 
experience such severe difficulties.  For example, the Board 
notes that while the examiner reported that the veteran had 
problems relating to his social environment, she did not 
specifically characterize these problems as "serious."  
Additionally, the veteran admitted to a difficult 
relationship with his wife, but he reported that they 
reconciled amicably after she had filed for divorce.  Also, 
he has described some obsessive traits, but none was 
described as severe.  Moreover, while the veteran documented 
difficulties in finding employment, this alone does not 
require a finding that his disability is more severely 
disabling than that contemplated by the 50 percent rating.  
In short, his clearly documented symptoms provide a clearer 
picture of his disability than the conclusion reached by the 
examiner.  38 C.F.R. § 4.126 (2001) (an evaluation is to be 
assigned based on all the evidence rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination).  The Board finds the language and 
descriptions given to explain the veteran's disability 
picture more persuasive than the GAF score assigned, and 
finds, for the reasons set forth above, that the veteran's 
difficulties more closely approximate the criteria for a 50 
percent rating.  Indeed, it is the criteria for the 50 
percent rating that specifically refer to disturbances akin 
to those experienced by the veteran-problems with mood, 
affect, and the level of difficulty in establishing and 
maintaining effective relationships, etc.  Consequently, the 
Board finds that his symptoms are best represented by the 
criteria for a 50 percent rating.  38 C.F.R. § 4.130 
(Diagnostic Code 9434).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq.  (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  

Under the particular circumstances here presented, the Board 
finds that further action under the VCAA is not required 
because the requirements of the new law have been satisfied.  
In this case, the veteran was notified in a December 2000 
statement of the case of the provisions of the law relied on, 
and of the reasoning used in reaching a decision on the issue 
in this case.  Throughout the appeal, the veteran was given 
the opportunity to provide argument or evidence concerning 
the issue on appeal.  Additionally, there is no indication 
that additional relevant evidence exists that would affect 
the analysis of this case.  Although the veteran referred to 
receiving medication from a VA nurse practitioner, he stated 
that he had not had psychiatric treatment since 1991.  
Additionally, the veteran was afforded a VA examination in 
October 1999.  The Board notes that the veteran complained 
about the adequacy of the examination because it was 
apparently performed by a nurse practitioner.  However, the 
Board finds that examiner's report provided sufficient 
information to determine the extent of the veteran's 
disability.  Consequently, inasmuch as VA has fulfilled its 
duties to notify and assist in this case, further action 
under the new law would serve no useful purpose except to 
delay the appellant's claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant).


ORDER

A 50 percent rating for a major depressive disorder is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

